     Case 2:19-cv-02351-KJM-KJN Document 11 Filed 09/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                  No. 2:19-cv-2351 KJM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    A. HUBBARD, et al.,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 3, 2020, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis. The

27   court notes plaintiff’s objection that he does not speak English and requires a Spanish language

28   interpreter, but he has no right to an interpreter in this civil action. “[T]he expenditure of public
                                                         1
     Case 2:19-cv-02351-KJM-KJN Document 11 Filed 09/14/20 Page 2 of 2

 1   funds [on behalf of an indigent litigant’ is proper only when authorized by Congress. . . .” Tedder
 2   v. Odel, 890 F.2d 210, 211-12 (9th Cir. 1989) (quoting United States v. MacCollom, 426 U.S.
 3   317, 321 (1976)). No act of Congress authorizes the expenditure of public funds for interpreters
 4   in civil actions.
 5           Accordingly, IT IS HEREBY ORDERED that:
 6           1. The findings and recommendations filed January 3, 2020, are adopted in full; and
 7           2. This action is dismissed without prejudice. See Fed. R. Civ. P. 41(b).
 8   DATED: September 13, 2020.
 9

10

11

12

13

14

15   /ruiz2351.804

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
